REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Allowable Claims
Claims 1, 3-8, and 10-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references cited in IDS filed on 5/24/2022 along with the Request for Continued Examination do not teach or render obvious the currently claimed invention.
Shibuya (US 5,270,390), cited in said IDS, discloses a film comprising an outer layer having polyolefin, a barrier layer comprising polyester resin, polyester elastomer, and vinylidene chloride resin with epoxidized soybean oil mixed in, an inner layer of polyolefin, and a heat sealable layer of polyolefin.  The barrier layer of Shibuya appears similar to the currently claimed barrier layer, but the corresponding outer and adhesive layers of Shibuya do not have the same chemical composition as required by in the currently claimed invention.  
Gkinosatis (NZ 567767, provided in IDS) discloses a barrier layer that comprises PVDC but does not disclose that the adhesive/tie layer would have two vinyl acetate copolymers in the percentages as required by the current claims.  Gkinosatis does not disclose an outer layer made of the recited compounds.
Based on Examiner’s best understanding of the remaining cited references in the IDS, they also fail to disclose the chemical composition of the various layers in the film as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        17 June 2022